Citation Nr: 0325012	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  99-11 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for major depressive 
disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for headaches, fatigue, 
weakness, general malaise, muscle spasms, and high 
cholesterol, claimed on a direct basis and as due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law




ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


REMAND

On February 13, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a psychiatric 
examination to determine the nature and 
etiology of any psychiatric disorder 
present.  All tests and studies deemed 
necessary by the examiner should be 
performed.  Based on a review of the 
claims file and the clinical findings on 
the examination, the examiner is 
requested to provide diagnoses for all 
psychiatric disorders identified.  The 
examiner is requested to offer an opinion 
as to whether it is as likely as not that 
any current psychiatric disorder is 
related to the veteran's active service.  
If the evaluation results in a diagnosis 
of PTSD, the examiner should specify 
which stressors are sufficient to support 
the diagnosis of PTSD.  The examiner 
should explain how the veteran's symptoms 
and stressor(s) meet the diagnostic 
criteria for PTSD set forth in the 
American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (DSM), 32 (4th ed.) 
(1994). The complete rationale should be 
given for any opinion expressed.  The 
claims folder must be provided to the 
examiner for review.

2.  The RO should also arrange for the 
veteran to be given an examination by a 
medical care professional knowledgeable 
in cardiovascular disease for the purpose 
of determining whether the veteran has 
hypertension and/or disability manifested 
by high cholesterol.  Should a chronic 
disease process be identified, the 
examiner should offer an opinion as to 
whether it is as likely as not that 
hypertension and/or disability manifested 
by high cholesterol is attributable to 
the veteran's years of active service.

3.  The veteran should also be afforded 
an examination to determine whether a 
clinical diagnosis can be ascribed to his 
claimed headaches, fatigue, weakness, 
general malaise, muscle spasms, and/or 
high cholesterol.  The examiner should 
state whether any condition identified 
constitutes a chronic disability and 
whether such a disorder is attributable 
to a known diagnosis.  If a known 
diagnosis is rendered, the examiner 
should further offer an opinion as to 
whether it is as likely as not that this 
disorder is related to the veteran's 
years of active service.  The examiner 
should be requested to determine whether 
the veteran manifests any signs or 
symptoms of an undiagnosed illness, or a 
medically unexplained chronic 
multisymptom illness, as a consequence of 
service in the Persian Gulf War. The 
complete rationale should be given for 
all opinions and conclusions expressed. 

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





